IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                September 20, 2005 Session

KARDOUSH, LLC, d/b/a CAESAR’S WINE AND LIQUOR, ET AL. v. CITY
           OF MEMPHIS ALCOHOL COMMISSION

                 Direct Appeal from the Chancery Court for Shelby County
                    No. CH-04-2376-3     D.J. Alissandratos, Chancellor


                  No. W2005-00104-COA-R3-CV - Filed November 9, 2005


The Memphis Alcohol Commission denied Plaintiffs/Appellees’ Kardoush’s application for a
certificate of compliance over 80 days after the application was filed, and Kardoush appealed to the
chancery court. The trial court determined that, under Tennessee Code Annotated 57-3-208(e), the
Memphis Alcohol Commission would have been deemed to have granted the application where the
Commission had failed to either grant or deny the application within 60 days of submission. Thus,
under Tennessee Code Annotated § 57-3-208(f), Kardoush was not required to submit a certificate
of compliance with its application to the Tennessee Alcohol and Beverage Commission. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and HOLLY M. KIRBY , J., joined.

J. Michael Fletcher, Memphis, Tennessee, for the Appellant, City of Memphis Alcohol Commission.

David Wade and J. Lewis Wardlaw, Memphis, Tennessee, for the appellees, Kardoush, LLC d/b/a
Caesar’s Wine and Liquor, Charles N. Kardoush and Michael I. Kardoush.

                                            OPINION

        This appeal arises from Plaintiffs/Appellees’ Kardoush, LLC, d/b/a Caesar’s Wine and
Liquor, Charles N. Kardoush, and Michael I. Kardoush (collectively, “Kardoush”) 2004 application
for a certificate of compliance from the City of Memphis Alcohol Commission (“the Commission”)
as required by Tennessee Code Annotated § 57-3-208. On or about July 12, 2004, Kardoush
submitted an application to the Commission for a certificate of compliance to be submitted with its
application to the Tennessee Alcoholic Beverage Commission for a license for the retail sale of
alcohol. An existing retail liquor store contested the application. The Commission held a hearing
on October 6, 2004, over eighty days after Kardoush filed its application. The only issue before the
Commission was whether the retail site proposed by Kardoush was within 1,500 feet of an existing
retail store in violation of the Code of Ordinances. The determinative factor was the method of
measuring the distance between the two sites under § 4-5(a) of the Code of Ordinances. The
Commission denied the application on the basis that the proposed retail site was within 1,500 feet
of an existing retail liquor store.

        Pursuant to Tennessee Code Annotated § 57-3-208(d), Kardoush petitioned for a writ of
certiorari in the Shelby County Chancery Court. In its petition, Kardoush contended that the
Commission had improperly measured the distance between the two retail sites in violation of the
Code of Ordinances. In its brief to the chancery court and at the hearing held by the court in
December 2004, Kardoush further asserted that, under Tennessee Code Annotated § 57-3-208(e),
the Commission was without authority to act upon its application where more than sixty days had
elapsed from the time Kardoush filed its application to the date of the hearing before the
Commission on October 6, 2004.

        The trial court determined that, under Tennessee Code Annotated § 57-3-208(e) and (f),
Kardoush’s application was deemed granted when the Commission had failed to either grant or deny
it within sixty days. The chancery court accordingly entered judgment for Kardoush, and the
Commission filed a timely notice of appeal to this Court. We affirm.

                                          Issue Presented

        The Commission presents the following issue, as we slightly restate it, for our review:
Whether the chancery court erred in entering judgment for Kardoush upon determining that the
Commission was deemed to have granted Kardoush’s application for a certificate of compliance
when the Commission failed to act on Kardoush’s application within sixty days as required by
Tennessee Code Annotated 57-3-208(e), notwithstanding the Commission’s denial of the application
after the statutory period.

                                        Standard of Review

        Decisions of a local governmental board acting in an administrative or quasi-judicial capacity
are reviewed under a common law writ of certiorari under an abuse of discretion standard. McCallen
v. Memphis, 786 S.W.2d 633, 638 (Tenn. 1990). Appellate review under a common law writ is
confined to whether the board or tribunal exceeded its jurisdiction or acted illegally, arbitrarily,
capriciously or fraudulently. Id. However, the construction of a statute is a question of law which
is subject to de novo review without a presumption of correctness. Hill v. City of Germantown, 31
S.W.3d 234, 237 (Tenn. 2000).

                                              Analysis

       The trial court determined that the Commission lacked subject matter jurisdiction to act on
Kardoush’s application after the sixty-day period prescribed in Tennessee Code Annotated § 57-3-
208(e) had passed. The Commission asserts the trial court erred in this determination; that Kardoush


                                                 -2-
was prohibited from raising the issue in the chancery court where it had not raised it with the
Commission; and that Kardoush waived its right to apply for a license without the certificate of
compliance under Tennessee Code Annotated § 75-2-208(f) by proceeding with the hearing before
the Commission. We disagree.

        We first address the issue of whether Kardoush was prohibited from raising the question of
whether the Commission lacked authority to hear the matter after sixty days where the issue was not
raised at the hearing before the Commission. The trial court addressed this question within the
context of jurisdiction or the scope of the Commission’s authority. As noted above, the question of
whether the Commission acted beyond the scope of its authority is properly before the reviewing
court under a common law writ of certiorari.

        We next turn to whether the trial court erred in its determination that the Commission lost
the authority to act on Kardoush’s application after the sixty-day period prescribed by Tennessee
Code Annotated § 57-3-208(e) had passed. This Court previously has considered whether a local
commission acting within the sixty-day statutory period wrongfully denied an application for a
certificate of compliance. See, e.g., Johnson v. Alcoholic Beverage Comm'n, 844 S.W.2d 182 (Tenn.
Ct. App.1992). The issue presented in this case, however, is one of first impression requiring us to
construe the jurisdictional provisions of § 57-3-208(e).

        When interpreting a statute, the court is to “ascertain and give effect to the legislative intent
without unduly restricting or expanding the statute’s coverage beyond its intended scope.” Hathaway
v. First Family Fin. Services, Inc., 1 S.W.3d 634, 640 (Tenn.1999)(citations omitted). We must
ascertain the intent of the legislature from the natural and ordinary meaning of the statutory language
and in context of the entire statute, without forcing a construction that would limit or expand its
scope. JJ & TK Corp. v. Bd. of Comm'rs, 149 S.W.3d 628, 630-31 (Tenn. Ct. App. 2004)(citations
omitted).

        Tennessee Code Annotated § 57-3-208 provides, in pertinent part:

                (e) A failure on the part of the issuing authority to grant or deny the certificate
        within sixty (60) days of the written application for such shall be deemed a granting
        of the certificate.
                (f) The requirement imposed by this section to submit a certificate shall not
        be applicable to any applicant if:
                (1) The authority of the county or municipality charged with the responsibility
        to issue the certificate required herein shall have failed to grant or deny the certificate
        within sixty (60) days after written application for such certificate is filed; or
                (2) The applicant submits a final order of a court holding that the denial of the
        required certificate was unreasonable, as established by subsections (c) and (d).

Tennessee Code Annotated § 57-3-208(e)(f)(2002)(emphasis added).



                                                   -3-
        When a statute uses the word “shall,” it is generally construed as being mandatory as opposed
to discretionary. JJ & TK Corp., 149 S.W.3d at 631. On the other hand, statutory provisions
concerning the time frame in which an act must be done ordinarily are considered to be directory
rather than mandatory. Garrett v. State, 717 S.W.2d 290, 291 (Tenn. 1986). The question raised
in this case, therefore, is whether the word “shall” as used in § 57-3-208(e) simply directs the
Commission to consider the matter within sixty days or effectuates the loss of the Commission’s
authority to act on an application after the sixty days have passed.

       In Garrett, the Tennessee Supreme Court considered the use of “shall” in Tennessee Code
Annotated § 4-5-314(g)(1985) within the context of the forfeiture of property to the state. This
section provided:

       A final order rendered pursuant to subsection (a) or initial order rendered pursuant
       to subsection (b) shall be rendered in writing within ninety (90) days after conclusion
       of the hearing or after submission of proposed findings in accordance with subsection
       (f) unless such period is waived or extended with the written consent of all parties or
       for good cause shown.

Garrett, 717 S.W.2d at 291. Although the administrative law judge failed to render an initial order
upholding the forfeiture of property until 112 days after the hearing, the Garrett court held that the
word “shall” in the statute was directory and that the administrative law judge’s error was harmless.
Id. In so holding, the Garrett court noted that the legislative intent behind the ninety-day limit in §
4-5-314 was not clear. Id.

         We note, moreover, that although § 4-5-314(g) utilized “shall,” unlike § 57-3-208(e), § 4-5-
314(g) prescribed no consequence if the court failed to adhere to the ninety-day period. It simply
directed the court to act within ninety days. Section 57-3-208(e), however, provides that if the
Commission fails to act within the sixty-day prescribed limit, the application shall be deemed to have
been granted. This section is not so much directory as consequential. It does not direct the
Commission to act within sixty days without consequence, but provides that if the Commission does
not act it will be considered by the reviewing body to have granted the certificate. With regard to
the Commission’s authority to act on an application, it is a “use it (within sixty days) or lose it”
provision. Additionally, § 57-3-208(f) provides a remedy to the applicant whose application has not
been acted upon by the Commission within the sixty-day period. Under subsection (f), an applicant
is relieved of the requirement of including a certificate of compliance with his § 57-3-204 application
to the state for the retail sale of alcohol when the Commission has failed to act after sixty days.

        Reading subsections (e) and (f) of § 57-3-208 together, the consequences of the
Commission’s failure to act on an application within sixty days are that the application is deemed
granted, and the applicant may submit his § 57-3-204 application on the sixty-first day. The
legislature’s intent here seems clear. The Commission may not extend the time between the filing
of an application and the Commission’s action for an indefinite period of time, thereby effectively



                                                 -4-
denying the application without reviewable grounds. If the Commission does not act within sixty
days, it loses the authority to do so.

        In the present case, the Commission acted beyond the scope of its authority, and its order is,
therefore, a nullity. Because this question relates to the authority of the Commission to act beyond
the sixty day period, the Commission’s contention that Kardoush waived the remedy provided by
§ 57-3-208(f) is without merit.

                                              Holding

        We affirm the judgment of the trial court. Costs of this appeal are taxed to the Appellant,
City of Memphis Alcohol Commission, and its surety, for which execution may issue if necessary.



                                                       ___________________________________
                                                       DAVID R. FARMER, JUDGE




                                                 -5-